The judgment of the court was pronounced by
Rost, J.
The plaintiff sues for his wages as overseer of the defendant, by whom he was dismissed before the expiration of the year for which he had been employed. There was judgment against him, and he appealed.
The case presents mere questions of fact. It is shown, that the plaintiff made a good crop of cotton, and, it may be conceded, that he was not guilty of such mismanagement of the plantation, as would have authorized his dismissal ; but evidence in the record, which the district judge appears to have believed, shows, that he inflicted cruel and unusual punishments upon the male slaves, and that his conduct with the women of the plantation was grossly and openly immoral. We do not feel authorized to reverse the judgment rendered against him, upon positive evidence of 'such facts as these. Cruelty to slaves is a sufficient cause of dismissal, and honeste vivere forms part of the duties of an overseer.
The judgment is affirmed, with costs.